DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 IMAD CHERIF,
                                   Appellant,

                                       v.

                           GHIZLANE HOUARY,
                                Appellee.

                                 No. 4D18-2798

                                [March 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE15-
013186(37).

  Imad Cherif, Plantation, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.